

116 SRES 482 IS: Supporting the contributions of Catholic schools.
U.S. Senate
2020-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 482IN THE SENATE OF THE UNITED STATESJanuary 21, 2020Mr. Toomey (for himself, Mr. Rubio, and Mr. Manchin) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the contributions of Catholic schools.
	
 Whereas Catholic schools in the United States are internationally acclaimed for their academic excellence and provide students with more than just an exceptional scholastic education;
 Whereas Catholic schools instill a broad, values-added education emphasizing the lifelong development of moral, intellectual, physical, and social values in young people in the United States;
 Whereas Catholic schools serve the United States by providing a diverse student population, from all regions of the country and all socioeconomic backgrounds, a strong academic and moral foundation, and of that student population—
 (1)39 percent of students are from racial and ethnic minority backgrounds; and (2)19 percent of students are from non-Catholic families;
 Whereas Catholic schools are an affordable option for parents, particularly in underserved urban areas;
 Whereas Catholic schools produce students who are strongly dedicated to their faith, values, families, and communities by providing an intellectually stimulating environment rich in spiritual, character, and moral development;
 Whereas Catholic schools are committed to community service, producing graduates who hold helping others as a core value; Whereas, during the 2018–2019 academic year in the United States, almost 1,800,000 students were enrolled in Catholic schools and the student-teacher ratio for Catholic schools was 12 to 1;
 Whereas the graduation rate of students from Catholic high schools is 99 percent, with 86 percent of graduates attending 4-year colleges;
 Whereas, in the 2005 pastoral message entitled Renewing Our Commitment to Catholic Elementary and Secondary Schools in the Third Millennium, the United States Conference of Catholic Bishops stated, Catholic schools are often the Church’s most effective contribution to those families who are poor and disadvantaged, especially in poor inner city neighborhoods and rural areas. Catholic schools cultivate healthy interaction among the increasingly diverse populations of our society. In cities and rural areas, Catholic schools are often the only opportunity for economically disadvantaged young people to receive an education of quality that speaks to the development of the whole person. … Our Catholic schools have produced countless numbers of well-educated and moral citizens who are leaders in our civic and ecclesial communities.;
 Whereas the week of January 26, 2020, to February 1, 2020, has been designated as National Catholic Schools Week by the National Catholic Educational Association and the United States Conference of Catholic Bishops, and January 29, 2020, has been designated as National Appreciation Day for Catholic Schools;
 Whereas National Catholic Schools Week was first established in 1974 and has been celebrated annually for the past 46 years;
 Whereas 30 percent of Catholic schools have waiting lists for admission, and new schools are opening across the United States; and
 Whereas the theme for National Catholic Schools Week 2020 is Catholic Schools: Learn. Serve. Lead. Succeed.: Now, therefore, be it  That the Senate—
 (1)supports the goals of National Catholic Schools Week, an event— (A)cosponsored by the National Catholic Educational Association and the United States Conference of Catholic Bishops; and
 (B)established to recognize the vital contributions of the thousands of Catholic elementary and secondary schools in the United States;
 (2)applauds the National Catholic Educational Association and the United States Conference of Catholic Bishops on the selection of a theme that all people can celebrate; and
 (3)supports— (A)the dedication of Catholic schools, students, parents, and teachers across the United States to academic excellence; and
 (B)the key role that Catholic schools, students, parents, and teachers across the United States play in promoting and ensuring a brighter, stronger future for the United States.